PER CURIAM.
The State appeals the trial court’s order withholding adjudication for Michael Nguyen Ly’s third-degree felony conviction. The withhold of adjudication was entered after Ly entered a guilty plea to possession of more than twenty grams of cannabis. The State correctly argues that the trial court erroneously withheld adjudication for the third-degree felony because Ly had two or more prior withholdings of adjudication for felonies that did not arise from the same transaction as the current felony offense. See § 775.08435(1)(c)2, Fla. Stat. (2015); State v. Jean, 114 So.3d 451, 452 (Fla. 4th DCA 2013); State v. Cook, 14 So.3d 1155, 1156 (Fla. 4th DCA 2009).
Accordingly, we reverse that portion of the judgment and sentence withholding adjudication for the third-degree felony and remand for resentencing.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
TORPY, EVANDER and BERGER, JJ., concur.